         Case 1:16-cr-10343-ADB Document 774 Filed 03/14/19 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA                              )
                                                      )       Crim. No. 16-10343-ADB
               v.                                     )
                                                      )
SUNRISE LEE, ET AL.                                   )
                                                      )
                         Defendants.                  )

                    GOVERNMENT’S OPPOSITION TO DEFENDANT’S
                         MOTION TO PRECLUDE EVIDENCE

       Defendant moves to preclude the testimony of Jodi Havens, an Insys Specialty Sales

Professional who was present at an Insys speaker event in November 2012 with the defendant,

Dr. Paul Madison, and others. Subsequent to the speaker event, Havens, Holly Brown, Madison

and defendant went to a Chicago nightclub called The Underground.

       Defendant is charged with, inter alia, a conspiracy that included the bribery of health care

professional to prescribe Subsys, Insys’s only branded product. In particular, Defendant is

alleged to have bribed Madison. Evidence has been adduced at the trial of this matter through

the testimony of Holly Brown that the defendant had engaged in inappropriate conduct with

Madison at The Underground. This evidence is directly relevant to Defendant’s intent to bribe

Madison.

       During the cross-examination of Alec Burlakoff, Defendant’s counsel questioned the

credibility of Brown.

               Q. Okay. And the date of this email is October 3, right?
               A. Yes.
                         MR. HORSTMAN : Okay. I'd offer this, Your Honor.
                         MR. WYSHAK: No objection.
          Case 1:16-cr-10343-ADB Document 774 Filed 03/14/19 Page 2 of 3



                          THE COURT: It's admitted.
                                (Exhibit 6919 admitted into evidence.)
                Q. And once again, this appears to be a portion of a status report or a status report
                regarding Dr. Madison and two other physicians that Ms. Brown was working with,
                correct?
                A. Yes.
                Q. And at least as of October 3, she reports that there was some positive information
                regarding Dr. Madison, correct?
                A. This is what she reports.
                Q. And once again, you don't believe the rep reporting all the time, right?
                A. I just don't know when she's telling the truth or when she's not. I don't know
                about the lap dance being true or false. I don't know if this is true or false. She's
                very hot and cold. It's hard to determine. So I can only speak for myself.
Tr. 3/11/19 at p.16-17. (emphasis added)
         The government intends to call Jodi Havens to corroborate the testimony of Brown.

Havens has always been on the government’s witness list so there can be no claim of surprise.

Defendant cannot question the integrity of certain evidence and then prevent the admission of

other evidence meant to prove the veracity of the questioned evidence.

         Defendant herself admits that the examination of Burlakoff undermined the testimony of

Brown,

            This evidence is also inherently unreliable. According to the government’s
            lead-off witness, Holly Brown, all participants in the Nightclub Event ingested
            large amounts of alcohol and were inebriated, raising serious doubt about the
            witness’ ability to perceive or recall the events reliably. Indeed, Brown further
            recalled that Madison was behaving in a manner that she had received
            warnings about from her prior supervisor. This further complicates the
            witnesses’ ability to perceive what was transpiring. Moreover, Brown
            admitted to regularly lying to her supervisor about her written reports of her
            attempts to visit Madison. As if this were not enough, the Government’s star
            witness, Alec Burlakoff, volunteered on cross-examination that he did not
            believe that the Nightclub Event had occurred.
Defendant’s Motion at p.2.


                                                   2
         Case 1:16-cr-10343-ADB Document 774 Filed 03/14/19 Page 3 of 3



The Court has already ruled on the admissibility of the above evidence. Therefore,

Defendant’s motion should be denied.

Dated: March 14, 2019                              ANDREW E. LELLING
                                                   United States Attorney

                                            By:    /s/ Fred M. Wyshak, Jr.
                                                   Fred M. Wyshak, Jr.
                                                   K. Nathaniel Yeager
                                                   David Lazarus
                                                   Assistant U.S. Attorneys




                                               3
